DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 27-36, and 41-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (i.e., product of nature) without significantly more. The claims recite various mixtures of naturally-occurring steviol glycosides/mogrosides that are not markedly different from their naturally-occurring counterparts because the compounds are the same, at least for compounds isolated from S. rebaudiana, such as RA and RU. This judicial exception is not integrated into a practical application because the claims do not require additional elements beyond the compositions, where intended uses of the compositions do not amount to integration into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steviol glycosides would function in the claimed mixtures in the same manner as they would individually. There is no evidence that the combined mixtures cause any change in functionality of the individual molecules. Mere perception of the combined taste of a mixture of steviol glycosides does not amount to anything significantly more than the judicial exception. Thus, the claims do not qualify as eligible subject matter and are rejected under 35 U.S.C. § 101.
Claim Objections
Claim 27 recites “low molecular weight (LMWSG)” even though that instance of the term does not recite steviol glycosides. The abbreviation is thus inconsistent with earlier instances of the term. Appropriate correction is required.
Claim 28 is objected to because of the following informalities: rebaudioside A is abbreviated as “reb A”, even though claim 1 previously indicated rebaudioside was to be abbreviated as “RA”. Appropriate correction is required for all claims and components that include inconsistent abbreviations.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 28, 30, 32, 42, 46, and 49-57 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 28, 30, 32 recite two steviol glycosides as “SG-Unk2” and “SG-Unk3”, which are vague and indefinite in that structure of the components appears to be unknown and are not described in Table A of the specification beyond a molecular weight and number of glucose/xylose moieties of each, which are indistinguishable from four other compounds having the same molecular weights and moiety distribution. Claim 42 also recites “SG-Unk1”, which is vague and indefinite for the same reason as applied to other compounds with a matching molecular weight and moiety distribution.
Claim 46 recites two instances of the phrase “of X,” which is vague and indefinite in that it is unclear whether the claim is intended to recite an unknown time period or whether the “X” is intended to serve as a placeholder that was inadvertently incomplete upon filing of the application. Deletion of both instances of the phrase would resolve the uncertainty without altering the scope of the claim.
Regarding claims 49-57, the phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 9, 12, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markosyan (U.S. 2013/0040033 A1).
Regarding claim 1, Markosyan discloses a composition comprising rubusoside (RU) ([0045]) with RA and RB ([0047]), wherein the composition has a reduced sweet lingering aspect that is less than that of the mixture without the RU ([0013], [0016]).
Regarding claim 6, Markosyan discloses a composition comprising RU ([0045]) with RA ([0047]), wherein the composition has a reduced sweet lingering aspect that is less than that of the mixture without the RU ([0013], [0016]).
Regarding claim 9, Markosyan discloses a composition comprising RU ([0045]) with thaumatin ([0047]), wherein the composition has a reduced sweet lingering aspect that is less than that of the mixture without the RU ([0013], [0016]).
Regarding claim 12, Markosyan discloses a composition comprising RU ([0045]) with RD ([0047]), wherein the composition has a reduced sweet lingering aspect that is less than that of the mixture without the RU ([0013], [0016]).
Regarding claim 18, Markosyan discloses a composition comprising RU ([0045]) with RA ([0047]), wherein the composition has a reduced sweet lingering aspect that is less than that of the mixture without the RU ([0013], [0016]).
Claims 27-34, 41-45, and 49-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi (U.S. 2012/0058247 A1).
Regarding claims 27-30, 33, 34 and 44, Shi discloses a composition comprising 0.01-99.98% RA, 0.01-99.98% stevioside, and 0.01-5% steviolbioside ([0071]-[0075]), which anticipates all the various embodiments of the noted claims.
As for claims 31 and 32, Shi discloses a composition comprising 0.01-5% RD, 0.01-99.97% RA, 0.01-99.97% stevioside, and 0.01-5% steviolbioside ([0050]-[0055]), and further indicates that the RD may be fully substituted with RB ([0028]), which thus anticipates the claims.
As for claims 41 and 42, Shi discloses a composition comprising 0.01-5% RD, 89.98-99.98% stevioside, and 0.01-5% steviolbioside ([0066]-[0070]), which anticipates the claims.
As for claim 43, Shi discloses a sweetener composition ([0096]) comprising steviol glycosides wherein LMWSGs with a molecular weight of less than or equal to 787 are present in solution at a range of 1 ppm to about 5000 ppm (specifically, 0.01-5% steviolbioside) ([0050]-[0055]).
As for claim 45, Shi discloses a composition comprising steviolbioside and dulcoside ([0050]-[0055]).
As for claims 49-56, Shi discloses the composition may further comprise thaumatin ([0103]).
Claims 33, 35 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshinaka et al. (U.S. 2010/0267847 A1).
Regarding claims 33, 35 and 36, Yoshinaka et al. discloses a composition comprising a swingle extract that is mogroside V and a steviol glycoside with a molecular weight of less than or equal to 965 daltons (i.e., RA) ([0082]), wherein the RA may be a mixture with other steviol glycosides, such as RD ([0084]), which effectively discloses any ratio between the steviol glycosides. An equal amount of RA and RD meets the claimed limitation that the steviol glycoside having a molecular weight of less than or equal to 965 daltons is present in an amount of 10-50% by weight of the total steviol glycosides in the composition.
Regarding claims 33, 37 and 38, Yoshinaka et al. discloses a composition comprising RA that may be glycosylated ([0083]), and a mixture of RB and RD ([0084]), where an equal amount of RB and RD meets the claimed limitation that the steviol glycoside having a molecular weight of less than or equal to 965 daltons (RB) is present in an amount of 10-50% by weight of the total steviol glycosides in the composition.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Markosyan (U.S. 2013/0040033 A1) in view of Shi (U.S. 2012/0058247 A1).
Regarding claims 2 and 3, Markosyan discloses the composition of claim 1.
Markosyan does not disclose the claimed ratios.
However, Shi discloses a mixture of steviol glycoside comprising RA to RB in a range of ratios ranging from 95.5:0.5 to 50:50 ([0027]).
It would have been obvious to one having ordinary skill in the art to incorporate the ratio of RA:RB disclosed in Shi into the composition of Markosyan. Markosyan discloses that the composition may comprise a mixture of RA and RB ([0047]) but does not disclose that they may be in any particular relative amounts, which would prompt a skilled practitioner to consult Shi for further instruction. Since Shi teaches that “purified steviol glycosides, when combined in proper proportions can provide a sweet tasting composition without the disadvantages of naturally occurring stevia products” ([0029]) and that such disadvantages include undesirable aftertaste ([0011]), the incorporation of the RA:RB ratio disclosed in Shi into the composition of Markosyan would be obvious. The claimed ratios of about 10:90 to about 90:10 by weight (claim 2) and about 75:15 by weight (claim 3) are thus considered obvious.
As for claim 5, Markosyan discloses the composition of claim 1, but does not disclose the ratios. However, since Markosyan teaches generally that RU may be combined with RA/RB ([0045], [0047]), any relative amounts of components are considered obvious. The claimed ratio of RU to the total of RA/RB of about 1:4 is thus considered obvious to a skilled practitioner. Further, the claimed ratio of RA to RB of 75:15 is considered obvious in light of the disclosure of Shi as detailed previously in relation to claim 2.
Claims 4, 7, 8, 10, 11, 13, 14, 19, 20, 46-48, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Markosyan (U.S. 2013/0040033 A1).
As for claim 4, Markosyan discloses the composition of claim 1, but does not disclose the claimed ratio. However, since Markosyan teaches generally that RU may be combined with RA/RB ([0045], [0047]), any relative amounts of components are considered obvious. The claimed ratio of RU to the total of RA/RB of about 1:4 is thus considered obvious to a skilled practitioner.
As for claims 7 and 8, Markosyan discloses the composition of claim 6, but does not disclose the claimed ratios. However, since Markosyan teaches generally that RU may be combined with RA ([0045], [0047]), any relative amounts of components are considered obvious. The claimed ratios of RA to RU of about 20:1 to 5:1 (claim 7) and about 9:1 (claim 8) are thus considered obvious to a skilled practitioner.
As for claims 10 and 11, Markosyan discloses the composition of claim 9, but does not disclose the claimed ratios. However, since Markosyan teaches generally that RU may be combined with thaumatin ([0045], [0047]), any relative amounts of components are considered obvious. The claimed ratios of thaumatin to RU of about 1:10 to 1:1 (claim 10) and about 5:9 (claim 11) are thus considered obvious to a skilled practitioner.
As for claims 13 and 14, Markosyan discloses the composition of claim 12, but does not disclose the claimed ratios. However, since Markosyan teaches generally that RU may be combined with RD ([0045], [0047]), any relative amounts of components are considered obvious. The claimed ratios of RD to RU of about 20:1 to 5:1 (claim 13) and about 9:1 to 7.5:2.5 (claim 14) are thus considered obvious to a skilled practitioner.
As for claims 19 and 20, Markosyan discloses the composition of claim 18, but does not disclose the claimed ratios. However, since Markosyan teaches generally that RU may be combined with RA ([0045], [0047]), any relative amounts of components are considered obvious. The claimed ratios of RA to RU of about 20:1 to 5:1 (claim 19) and about 9:1 to 7.5:2.25 (claim 20) are thus considered obvious to a skilled practitioner.
As for claim 46, Markosyan discloses a method to reduce the lingering of sweetness in a sweetened composition ([0016], [0013]) comprising providing a sweetener composition having a sweetness lingering time period and adding a LMWSG to the sweetener composition ([0045], [0047], [0071], [0072]).
Markosyan does not specifically disclose the sweetness lingering time period is reduced by at least 30%.
However, the reduction in the sweetness lingering time period would be an inherent attribute of the LMWSG when combined with the sweetening composition. MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” Since the claimed process is indistinguishable from the prior art process and is thus substantially identical, the claimed process is deemed prima facie obvious, wherein the claimed sweetness lingering period reduction of at least 30% would be obvious to a skilled practitioner.
As for claim 47, Markosyan disclose the LMWSG is rubusoside ([0045]).
As for claims 48 and 57, Markosyan discloses the composition further comprises thaumatin ([0047]).
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Markosyan (U.S. 2013/0040033 A1) in view of Markosyan et al. (hereinafter “Markosyan II”) (U.S. 2017/0303565 A1).
Regarding claim 15, Markosyan discloses a composition comprising RU ([0045]) with a steviol glycoside ([0047]), wherein the composition has a reduced sweet lingering aspect that is less than that of the mixture without the RU ([0013], [0016]).
Markosyan does not specifically disclose the steviol glycoside as being RM.
However, Markosyan II discloses RM as a typical steviol glycoside listed among several others ([0003]) that were noted in Markosyan ([0047]).
It would have been obvious to one having ordinary skill in the art to utilize RM as the steviol glycoside in the method of Markosyan. The reference teaches broadly that the sweetener composition may comprise a steviol glycoside ([0047]), which would prompt a skilled practitioner to consult Markosyan II for an updated list of known steviol glycosides. Since Markosyan II discloses that RM is a known steviol glycoside, production of a composition as taught in Markosyan with RM would be obvious to a skilled practitioner.
As for claims 16 and 17, Markosyan and Markosyan II disclose the composition of claim 15, but do not disclose the claimed ratios. However, since Markosyan teaches generally that RU may be combined with a steviol glycoside ([0045], [0047]), any relative amounts of components are considered obvious. The claimed ratios of RM to RU of about 20:1 to 5:1 (claim 16) and about 9:1 to 7.5:2.5 (claim 17) are thus considered obvious to a skilled practitioner.
Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Markosyan (U.S. 2013/0040033 A1), as evidenced by Roth (U.S. 2010/0136161 A1).
Regarding claims 21 and 24, Markosyan discloses a composition comprising RU (a low molecular weight steviol glycoside, or “LMWSG”) ([0045]) with a natural high-intensity sweetener ([0047]).
Markosyan does not specifically disclose the sweetener as being NHDC or the effect as being an increase in a menthol aspect of the composition.
However, although Markosyan does not specifically disclose NHDC as being the high-intensity sweetener of the inventive composition, the reference earlier teaches that it is actually classified as a high-intensity sweetener ([0005]). As such, it would have been obvious to a skilled practitioner to incorporate NHDC as the high-intensity sweetener of the method in a composition in combination with RU.
As for the effect, Roth discloses that NHDC exhibits a menthol-like aftertaste ([0003]). Markosyan discloses that RU exhibits a sweetness-enhancing property ([0016]). The combination of NHDC with RU to enhance the taste of the NHDC would thus be obvious to a skilled practitioner, regardless of the manner of the taste improvement. To the extent that an increase in a menthol flavor is a desired taste improvement, causing such an effect via the combination of NHDC with RU would likewise be obvious to a skilled practitioner.
As for claims 22, 23, 25, and 26, Markosyan discloses the compositions of claims 21 and 24, but does not disclose the claimed ratios. However, since Markosyan teaches generally that RU may be combined with a high-intensity sweetener ([0045], [0047]), any relative amounts of components are considered obvious. The claimed ratios of NHDC to RU of about 10:1 to 1:1 (claims 22 and 25) and about 5:1 to 2:1 (claims 23 and 26) are thus considered obvious to a skilled practitioner.
Claims 33, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaka et al. (U.S. 2010/0267847 A1).
Regarding claims 33, 39 and 40, Yoshinaka et al. discloses a composition comprising RA and mogroside V ([0082]), where the RA may be glycosylated ([0083]), and a mixture of RB and RD ([0084]), where an equal amount of RB and RD meets the claimed limitation that the steviol glycoside having a molecular weight of less than or equal to 965 daltons (RB) is present in an amount of 10-50% by weight of the total steviol glycosides in the composition.
Yoshinaka et al. does not explicitly disclose the mogroside V as being glycosylated.
However, the reference does indicate that the mogroside V may be prepared in a manner “similar to rebaudioside A” ([0087]). Thus, glycosylating the mogroside V in the same manner as that taught for rebaudioside A would be obvious to a skilled practitioner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
No provisional double patenting rejections in view of specific co-pending applications or issued patents are made at this time due to the particularly large number of such similar applications/patents and the likelihood of the present claims being substantially amended to address prior art rejections. Examiner notes that double patenting rejections will likely be added during subsequent prosecution at least for claims that continue to include embodiments that merely require mixtures of steviol glycosides that are extremely prevalent in the art—RA, RB, RD, and ST.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793